DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “adjusting the speeds of the second lifting devices” in line 17. There is insufficient antecedent basis for this limitation in the claim. The claim only teaches a second lifting devices. “devices” is not supported. The same argument applies to dependent claims 4-8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al (US 2013/0058540) in view of Ackerman (US 4,508,970) and White et al (US 5,961,716), and further in view of Orschel et al (US 2011/0060467).
Sugawara et al teaches a method for growing monocrystal comprising: providing an apparatus of monocrystal growth comprising a crucible 1, a first lifting device (shaft 10) for lifting the crucible 1, a second lifting device (wire 9) for lifting the monocrystal, a deflector tube 4, and a third lifting device 18 for lifting the deflector tube; setting a theoretical distance between the deflector tube and the melt surface (a predetermined distance between shield member 4 and melt surface), and starting to grow the monocrystal; adjusting position of one or more of the crucible, the deflector tube and the monocrystal during the growth ([0048]-[0082]). Sugawara et al teaches actually measuring the distance A between lower end of shield 4 and the surface of the melt, continuous feedback control, and the crucible or shield is moved such that the predetermined distance between the lower end of the shield and surface of the melt is precisely controlled ([0048]-[0082]), which clearly suggests real-time detecting the actual distance between the deflector tube and the melt surface, calculating a deviation value between the theoretical and the actual distances, obtaining a variation of the ratio by the deviation value, and adjusting the theoretical ratio based on the variation, and adjusting the speeds of the second lifting devices based on the variation of the ratio of the crucible lifting rate relative to the monocrystal lifting rate.
Sugawara et al does not teach determining a theoretical ratio of the crucible lifting rate relative to the monocrystal lifting rate based on sizes of the crucible and the monocrystal, or to maintain the process lifting rate during the crystal growth without change, wherein the process lifting rate is the lifting rate of the monocrystal relative to the melt surface.
In a method of Czochralski growth, Ackerman teaches the lift rate for the crucible is calculated as a ratio/percent of the pull rate using the crystal diameter (size of the crucible) and crucible diameter (size of the crucible) to maintain the initial melt level (col 1, ln 5-67, col 6, ln 1-55).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sugawara et al by determining a theoretical ratio of the crucible lifting rate relative to the monocrystal lifting rate based on sizes of the crucible and the monocrystal, as taught by Ackerman, to estimate the crucible lifting speed to maintain a constant initial melt level.
In a method of Czochralski growth, White et al teaches once the target diameter is reached, the pull rate remains constant (col 5, ln 1-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Sugawara et al and Ackerman by maintaining the crystal maintain the process lifting rate during the crystal growth without change, to grow a constant diameter crystal, as taught by White et al.
The combination of Sugawara et al, Ackerman and White et al does not teach programmable logic controller (PLC) connecting to the first, second and third lifting devices, and controlling lifting rate of the first, second and third lifting devices to maintain the process lifting rate during the crystal growth without change
In a method of controlling a Czochralski growth, Orschel et al teaches data filtering and estimating an error so a pulling speed can be corrected, and data processing system to receive data and produce an output control signal are within the ordinary skill in the art and may be readily adapted to other systems, inputs and outputs (Abstract; [0024]-[0084]). Orschel et al teaches the use of a programmable logic controller or computer to respond to input/control signals (Orschel [0005], [0059]-[0070]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Sugawara et al, Ackerman and White et al, to filter the data, as taught by Orschel et al, to produce actual corrections to deviations in the Czochralski crystal growth process and using a PLC controller/computer to implement the control signals.

Response to Arguments

Applicant’s arguments, see page 5-6 of the remarks, filed 08/11/2022, with respect to the 35 USC 103 rejection over Sugawara et al (US 2013/0058540) in view of Ackerman (US 4,508,970) and White et al (US 5,961,716), and further in view of Orschel et al (US 2011/0060467) have been fully considered and are persuasive.  The rejection of claims 1 and 4-8 has been withdrawn. 

Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the method of claim 1. Claim 9 is directed to an apparatus and does not incorporate all of the newly added limitations of claim 1; therefore the rejection is maintained. The combination of Sugawara et al, Ackerman, White et al, and Orschel et al teaches a Czochralski apparatus comprising a PLC controller and maintaining a target melt level and a target pulling speed; therefore, would be capable of maintaining a lifting rate of the monocrystal during crystal growth without change because the melt level is maintained and the pulling rate of the crystal is maintained, thus meets the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714